Citation Nr: 1116146	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc space narrowing and spondylosis of the lumbar spine. 

2.  Entitlement to service connection for spondylosis and foraminal compromise of the cervical spine 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

The issue of a rating in excess of 10 percent for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

In correspondence in March 2011 prior to promulgation of a decision in the appeal, the Board received notification from the appellant that he withdrew the appeal of a denial of service connection for spondylosis and foraminal compromise of the cervical spine.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal in writing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a denial of service connection for spondylosis and foraminal compromise of the cervical spine is dismissed


REMAND

The Veteran served on active duty in the U.S. Air Force as an aircraft machinist and was employed after service at Kelly Air Force Base in San Antonio, Texas where he received occupational medical care.  

The evaluation of a disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  In a July 2006 rating decision and in a September 2008 statement of the case, the RO referred to service treatment records from 1968 to 1972 that included treatment for two low back injuries in service.  Service treatment records are missing from the claims file and review of those records by the Board is necessary to decide the claim.  

The Veteran submitted relevant records of occupational medical care for lumbar spine symptoms from a Kelly Air Force Base clinic in March 1987 and October 1988.  Records relevant to other medical treatment were also obtained that show the Veteran received medical care at this clinic from 1981 through 1998.  In a June 2006 VA contract examination, a physician noted the Veteran's report of experienced numerous incapacitating episodes of back pain in the past year that required bed rest ordered by physicians at the Kelly Air Force Base clinic.  As it is not clear whether all relevant records of care for symptoms of the lumbar spine provided at this clinic have been obtained.  a request to the Veteran for authorization, and if provided, a request to the Kelly Air Force Base clinic for relevant treatment records from 1981 to the present are necessary to decide the claim. 

The most recent examination of the Veteran's lumbar spine was performed in June 2006.  The contract physician noted the Veteran's reports of incapacitating episodes that prevented him from working.  The physician noted a reduced range of motion but no indications of intervertebral disc syndrome or permanent nerve root involvement.  No radiating pain was noted on examination, and X-rays showed degenerative disc disease but no findings suggestive of a pinched nerve.  

In January 2010, a VA outpatient clinic examiner noted that the range of spine motion had decreased and that there were positive indications of lumbar muscle spasms.  In a March 2011 hearing, the Veteran stated that he experienced radiating pain and numbness of his right and left legs and feet.  He stated that he worked only part time and required a "four-wheeler" for mobility at his work site. The Veteran also stated that he was now receiving regular medical care from a VA clinic.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from January 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

As the most recent examination is over four years old and there is credible lay and medical evident that the disability has become more severe, a current VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c). 

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's service treatment records and associate the records with the claims file. 

2.  Request from the Veteran authorization to obtain all records of medical treatment from the Kelly Air Force Base clinic, and if authorized, request all records of care from 1981 to the present.  Associate any records received with the claims file. 

3.  Request all records of VA outpatient treatment since January 2010 and associate any records received with the claims file. 

4.  Then, schedule the Veteran for a VA examination of the lumbar spine.   Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's orthopedic disability and his neurologic symptoms, if any, including any appropriate diagnoses for neurologic disorders related to lumbar spine disease.  Request that the examiner comment on the nature and frequency of the reported incapacitating episodes involving bed rest and treatment ordered by a physician and the impact of the disability on the Veteran's capacity for all forms of substantially gainful employment.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for a degenerative disc space narrowing and spondylosis of the lumbar spine.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


